Citation Nr: 1633414	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-26 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had active service from September 1960 to July 1964.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Petersburg, Florida. 

A January 2014 Board decision granted the Veteran's application to reopen the claims involving hearing loss and tinnitus, but denied the claims on the merits.  The Veteran was notified of that action and he appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  The Court, in January 2015, granted a joint motion by the parties to vacate the Board Decision and to Remand these matters to the Board for further appellate review.

In March 2015 and again in January 2016 the Board remanded the claims to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional medical evidence.  The claims have since been returned to the Board for review. 

Upon reviewing the development that has occurred as a result of the Board's action, the Board finds that there has been substantial compliance with its remand instructions.  The Board notes that the Court has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was not a Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Based on the foregoing, the Board finds that the agency of original jurisdiction substantially complied with the basic and generalized mandates of the Board's Remand of March 2015 and January 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).


FINDINGS OF FACTS

1.  The Veteran had acoustic trauma during active service.  

2.  The Veteran has current bilateral hearing loss and tinnitus.

3.  A medical practitioner has concluded that the Veteran's in-service noise exposure contributed to his current hearing impairment and tinnitus.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss either began during or was otherwise caused by or the result of his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Board finds that given the full grant of benefits made in this decision, any deficiency of notice or assistance would result in no prejudice to the Veteran.  Thus, further discussion of VA's duty to notify and assist is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

The provisions of 38 C.F.R. § 3.303(b) provide alternate means of establishing service connection.  Under that regulation, if a chronic disease listed in 38 C.F.R. §3.309(a) is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 ) (i.e., there is a reliable diagnosis of the chronic disease in service, or during the presumptive period, not subject to legitimate question) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §3.303(b) ; Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).  The regulation further provides that if evidence of a chronic disease is noted during service (or during the presumptive period), but the condition is not, in fact, shown to be chronic in service, or if the diagnosis of chronicity can be legitimately questioned (i.e., when the fact of chronicity in service in not adequately supported), service connection for chronic disease can nevertheless be established by credible evidence of continuity of symptomatology after discharge.  Id.  In such a situation, the evidence of continuity of symptomatology establishes the link, or nexus, between the current disease and service, and "serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336  .
In this regard, tinnitus is recognized as a chronic disease under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet.App. 258 (2015).  Thus, service connection may be granted on the basis of continuity of symptomatology even if there is no medical evidence of a nexus between the in-service noise exposure and the Veteran's current tinnitus.
A review of the Veteran's service medical records shows that the Veteran underwent a whispered voice test when he entered service.  This examination produced "normal" results.  The Veteran also sat for an audiological examination when he was discharged.  This too produced "normal" results.  The discharge physical does not list complaints involving hearing loss or tinnitus.  

In August 2006, the Veteran sought private treatment for hearing loss.  Bilateral sensorineural hearing was diagnosed and hearing aids were recommended.  The record also shows that the Veteran had previously worn hearing aids.  

The Veteran then obtained a VA audiological examination in March of 2008.  During the examination, the Veteran reported hearing loss and tinnitus.  He indicated that he had been exposed to loud noises as a result of serving on the flight and performing the duties of a jet engine mechanic in service.  He reported that the tinnitus began during military service.  The examiner found that the Veteran's hearing loss and tinnitus were not related to service because they manifested themselves after the Veteran was discharged from service.  

Following the examination, the Veteran submitted a statement from his spouse.  She wrote that after the Veteran returned from Japan in 1964, the Veteran complained of a loss of hearing.  She stated that she remembered the Veteran going for a hearing test in the late 1960s and that hearing aids were recommended at that time.  She noted that the records substantiating her assertions had been destroyed and were not available for review.  

To support his claim, the Veteran submitted a February 2011 private audiologist's opinion that found that his hearing loss was "more likely than not" caused by noise exposure in service.  The Veteran also wrote that his hearing loss became noticeable shortly after his discharge from service, that his post-service occupational and recreational noise exposures had been very limited, and that his tinnitus had begun thirty plus years prior to his claim for benefits.  

Subsequently, another VA audiological examination was performed in June 2011.  The examiner opined that the Veteran's hearing loss and tinnitus were not related to service.  Specifically, the audiologist opined that "while it is possible" that there was some delayed latency for the hearing loss development, it is less likely as not that the service connected noise exposure caused the Veteran's hearing loss or tinnitus.  

A VA audiologist reviewed the Veteran's file in August 2015 and concluded that the Veteran's hearing loss and tinnitus were not related to his military service or any noise exposure he might have endured while he was on active duty.  The examiner found that there was no "objective evidence" of hearing loss or tinnitus in service.  
As a result of the Board's most recent Remand, the examiner once again reviewed the Veteran's claim and provided statements for clarification.  It is noted that the examiner conceded that the Veteran was exposed to loud military noises as a result of his military occupational specialty - that of an aircraft mechanic.  The examiner further pointed out that the Veteran underwent a whispered voice audiological examination when he entered service with a "normal" hearing examination upon his discharge.  However, the examiner also admitted that there was a slight positive hearing threshold shift at 4000 hertz in the right ear.  

The examiner then provided the following:

	. . . As far as the question regarding a delayed onset of hearing loss, I will again refer to the IOM study regarding delayed hearing loss related to noise exposure:  The Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure occurs.  The IOM panel concluded that, based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Based on the objective evidence (audiograms), there is no evidence on which to conclude that the veteran's current hearing loss was caused by or a result of the veteran's military service, including noise exposure.  Again, there is no objective evidence that this Veteran sustained noise injury during military service based on active duty audiograms.

The audiologist also called into question a private audiology report from December 2014 that found that the Veteran's hearing loss was due to in-service noise exposure.  The audiologist concluded that because the audiologist did not explain the December 2014 hypothesis, it was of "questionable validity".  

The audiologist further opined that the Veteran's tinnitus was not related to service because there was "NO objective evidence that his claimed tinnitus had its onset due to military service."  The audiologist made this conclusion even though she conceded in-service noise exposure and acknowledged the statements by the Veteran, which indicated that he has suffered from the condition since service.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's exposure to loud noises over the course of his service in the Air Force has not been contradicted by any other information contained in the claims folder.  His limited statements concerning his noise exposure and how his tinnitus and hearing loss affects him have remained consistent through the course of this appeal.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges that a VA audiologist has opined that the Veteran's diagnosed tinnitus and bilateral hearing loss were not caused by service.  The Board also recognizes the private audiology report that found that the in-service acoustic trauma contributed to the development of the two disorders.  Although it is not clear that the private audiologist had access to the Veteran's complete military medical records, the Board notes that the VA examiners' all appeared to discount the Veteran's competent and credible account of tinnitus beginning in service simply because this contention was not supported by contemporaneous "objective" service records.  Also, all of the VA examiners appeared to base their negative etiology opinions primarily on the rationale that hearing loss was not noted in service.  Therefore, the opinions are of limited probative value.

On the other hand, the Veteran's has competently and credibly reported that his tinnitus began during military service.  Moreover, the Veteran's spouse has provided statements that she noticed a decline in the Veteran's hearing immediately after his military service.  These statements are consistent with the private audiologist's finding that the Veteran's hearing loss and tinnitus are related to his in-service acoustic trauma.  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also 38 C.F.R. § 3.102 (2015).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the service member prevails.

In this case, the Board finds that the evidence is in relative equipoise with respect to whether the hearing loss and tinnitus are related to active duty service.  It follows that entitlement to service connection for tinnitus and bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


